          Case 2:20-cv-02093-KJN Document 14 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEVEN MICHAEL DAYTON,                           No. 2:20-cv-2093 KJN P
12                         Plaintiff,
13              v.                                        ORDER
14       REILLY, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On November 6, 2020, plaintiff filed a

18   letter accompanied by a civil subpoena duces tecum requesting various documents, as well as

19   preservation of the video recording of the January 9, 2020 incident at issue herein. Plaintiff

20   claims that such video exists because it was used during the fact investigation conducted in

21   connection with his appeal no. SAC-A-20-00773; AIMS 3 N-AIMS-SAC-0112-20 (second level

22   response). (ECF No. 8.)

23             Plaintiff’s filing is premature. Defendants have not yet been served with process or

24   appeared in this action. Discovery will not begin until the undersigned issues a discovery and

25   scheduling order. Then, once discovery begins, plaintiff should seek the production of documents

26   by propounding such requests to defendants, rather than by subpoena duces tecum.1 Fed. R. Civ.

27
     1
       Because plaintiff proceeds in forma pauperis, the court’s authorization of a subpoena duces
28   tecum is limited. Personal service of a subpoena duces tecum is required, Fed. R. Civ. P. 45(b),
                                                       1
         Case 2:20-cv-02093-KJN Document 14 Filed 11/13/20 Page 2 of 2


 1   P. 34. Such discovery requests are not filed with the court unless and until a discovery dispute

 2   arises. In addition, plaintiff should attempt to confer with defendants’ counsel prior to filing any

 3   motion concerning such disputes. Fed. R. Civ. P. 37(a)(1).

 4             Once defendants have been served and appeared in this action, plaintiff may write to

 5   defendants’ counsel and request that the video be preserved as evidence in this proceeding. Such

 6   letter will put defendants on notice that plaintiff intends to introduce the video as evidence herein.

 7             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for subpoena duces

 8   tecum (ECF No. 8) is denied without prejudice.

 9

10   Dated: November 13, 2020

11

12
     /dayt2093.sdt
13

14

15

16

17

18

19

20
21

22

23

24   and “[d]irecting the Marshal’s Office to expend its resources personally serving a subpoena is not
     taken lightly by the court.” Austin v. Winett, 2008 WL 5213414, *1 (E.D. Cal. 2008); 28 U.S.C.
25   § 1915(d). Limitations on subpoenas include the relevance of the information sought as well as
26   the burden and expense to the non-party in providing the requested information. Fed. R. Civ. P.
     26, 45. A motion for issuance of a subpoena duces tecum should be supported by clear
27   identification of the documents sought and a showing that the records are obtainable only
     through the identified third party. See, e.g., Davis v. Ramen, 2010 WL 1948560, *1 (E.D. Cal.
28   2010); Williams v. Adams, 2010 WL 148703, *1 (E.D. Cal. 2010) (emphasis added).
                                                        2
